                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS

MELISSA AKINS,                                   )
                                                 )
                  Plaintiff,                     )
                                                 )
v.                                               )       Case No. 19-2471-KHV
                                                 )
SOUTH KANSAS AND OKLAHOMA                        )
RAILROAD, LLC,1                                  )
                                                 )
                  Defendant.                     )


                                   AGREED PROTECTIVE ORDER


           The parties agree that during the course of discovery it may be necessary to disclose certain

    confidential information relating to the subject matter of this action. They agree that certain

    categories of such information should be treated as confidential, protected from disclosure outside

    this litigation, and used only for purposes of prosecuting or defending this action and any appeals.

    The parties jointly request entry of this proposed Protective Order to limit the disclosure,

    dissemination, and use of certain identified categories of confidential information.

           The parties assert in support of their request that protection of the identified categories of

    confidential information is necessary because Plaintiff brings this lawsuit alleging Sexual

    Harassment in violation of Title VII of the Civil Rights Act. Due to the nature of Plaintiff’s

    allegations, it is anticipated that confidential financial, educational, medical and/or personnel

    information about Plaintiff, as well as confidential financial, educational, medical and/or personnel



1
      The parties have agreed to substitute the legal entity which employed Plaintiff, South
Kansas and Oklahoma Railroad, LLC (“SKOL”) as Defendant. The clerk is directed to change
defendant’s name on the docket.
{00200104.DOCX}
information about current and former employees of Defendant, and confidential information

regarding the policies, practices, procedures, training, performance, employee personnel

information, and operation of Defendant may be requested through discovery. The parties

recognize that the public disclosure of such information may cause injury to Plaintiff and

Defendant, and the release of Confidential Information may affect the privacy of Plaintiff and/or

current or former employees of Defendant who are not parties to this Action. This Order protects

Plaintiff and Defendant and prohibits the public release of confidential information, while allowing

the parties access to information each seeks to discover and minimizing any potential harmful

effects on either the parties or nonparties.

        For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

for Protective Order and hereby enters the following Protective Order:

        1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

        2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use is restricted by statute or could potentially cause

harm to the interests of disclosing party or nonparties. For purposes of this Order, the parties will

                                                  2
limit their designation of “Confidential Information” to the following categories of information or

documents:

              (1)    Financial, educational, medical and/or personnel information about Plaintiff;

              (2)    Financial, educational, medical and/or personnel information about current
                     and former employees of Defendants; and

              (3)    Information regarding the policies, practices, procedures, training,
                     performance, proprietary business records, trade secrets, employee personnel
                     information, and operation of Defendant; and

              (4)    Any records whose disclosure is restricted or prohibited by statute or federal
                     statue.

      Information or documents that are available to the public may not be designated as

Confidential Information.

       3.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

(hereinafter “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking will be applied prior to or at the time of the documents are produced or disclosed. Applying

the marking to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are made of any

designated documents must also bear the marking, except that indices, electronic databases, or lists

of documents that do not contain substantial portions or images of the text of marked documents and

do not otherwise disclose the substance of the Confidential Information are not required to be

                                                3
marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as defined in

this Order.

        4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise valid

claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within 10 days after discovery of the inadvertent failure.

        5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript and/or

any exhibits to be protected.

        6.      Protection of Confidential Material.

                (a)     General Protections. Designated Confidential Information must be used or

disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals, or any

other related legal proceeding brought by one of the parties to this litigation.

                (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                (1)     The parties to this litigation, including any employees, agents, and
                        representatives of the parties;

                (2)     Counsel for the parties and employees and agents of counsel;

                (3)     The court and court personnel, including any special master
                        appointed by the court, and members of the jury;
                                                   4
               (4)    Court reporters, recorders, and videographers engaged for
                      depositions;

               (5)    Any mediator appointed by the court or jointly selected by the
                      parties;

               (6)    Any expert witness, outside consultant, or investigator retained
                      specifically in connection with this litigation, but only after such
                      persons have completed the certification contained in Attachment A,
                      Acknowledgment and Agreement to be Bound;

               (7)    Any potential, anticipated, or actual fact witness and his or her
                      counsel, but only to the extent such confidential documents or
                      information will assist the witness in recalling, relating, or
                      explaining facts or in testifying, and only after such persons have
                      completed the certification contained in Attachment A;

               (8)    The author or recipient of the document (not including a person who
                      received the document in the course of the litigation);

               (9)    Independent providers of document reproduction, electronic
                      discovery, or other litigation services retained or employed
                      specifically in connection with this litigation; and

               (10)   Other persons only upon consent of the producing party and on such
                      conditions as the parties may agree.

               (c)    Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a record of

those persons, including employees of counsel, who have reviewed or been given access to the

documents along with the originals of the forms signed by those persons acknowledging their

obligations under this Order.

       7.      Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the
                                               5
court, that party must take appropriate action to insure that the document receives proper protection

from public disclosure including: (a) filing a redacted document with the consent of the party who

designated the document as confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the document solely for in camera review; or (c) when the

preceding measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be filed

under seal. The parties understand that the requested documents may be filed under seal only with

the permission of the court after proper motion. If the motion is granted and the requesting party

permitted to file the requested documents under seal, only counsel of record and unrepresented

parties will have access to the sealed documents. Pro hac vice attorneys must obtain sealed

documents from local counsel.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any motion

or objection to a confidential designation, the objecting party must meet and confer in good faith

to resolve the objection informally without judicial intervention. A party that elects to challenge a

confidentiality designation may file and serve a motion that identifies the challenged material and

sets forth in detail the basis for the challenge. The burden of proving the necessity of a

confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

       9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing

                                                6
in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.

         10.    Obligations on Conclusion of Litigation.

                (a)     Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                (b)     Return of Confidential Documents. After this litigation concludes by

settlement, final judgment, or final order, including all appeals, and on request by the producing

party, all documents designated as containing Confidential Information, including copies as

defined above, must be returned to the party who previously produced the document unless: (1) the

document has been offered into evidence or filed without restriction as to disclosure; (2) the parties

agree to destruction of the document to the extent practicable in lieu of return; or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

                                                  7
product will continue to be confidential under this Order. An attorney may use his or her own work

product in subsequent litigation provided that its use does not disclose Confidential Information.

       11.     Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

       12.     No Prior Judicial Determination.              This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

       13.     Persons Bound by Protective Order. This Order will take effect when entered and

is binding upon all counsel of record and their law firms, the parties, and persons made subject to this

Order by its terms.

       14.     Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen

the case to enforce the provisions of this Order.

       15.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this Order.

       16.     Protections Extended to Third-Party’s Confidential Information. The parties

                                                  8
agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a copy

of this Order promptly to the party in the other action that caused the subpoena to issue.

        The purpose of imposing these duties is to alert the interested persons to the existence of this

Order and to afford the designating party in this case an opportunity to try to protect its Confidential

Information in the court from which the subpoena or order issued. The designating party bears the

burden and the expense of seeking protection in that court of its Confidential Information, and

nothing in these provisions should be construed as authorizing or encouraging a receiving party in

this action to disobey a lawful directive from another court. The obligations set forth in this

paragraph remain in effect while the party has in its possession, custody, or control Confidential

Information by the other party to this case.

        18.     Inadvertent Disclosure of Confidential Information Covered by Attorney- Client

Privilege or Work Product. The inadvertent disclosure or production of any information or

                                                  9
 document that is subject to an objection on the basis of attorney-client privilege or work-

 product protection, including, but not limited, to information or documents that may be considered

 Confidential Information under the Protective Order, will not be deemed to waive a party’s claim

 to its privileged or protected nature or estop that party or the privilege holder from designating the

 information or document as attorney-client privileged or subject to the work product doctrine at a

 later date. Any party receiving any such information or document must return it upon request to

 the producing party. Upon receiving such a request as to specific information or documents, the

 receiving party must return the information or documents to the producing party within days,

 regardless of whether the receiving party agrees with the claim of privilege and/or work-product

 protection. Disclosure of the information or document by the other party prior to such later

 designation will not be deemed a violation of the provisions of this Order. The provisions of this

 section constitute an order pursuant to Rules 502(d) and(e) of the Federal Rules of Evidence.

        IT IS SO ORDERED.

        Dated: October 30, 2019

                                                      s/ James P. O’Hara
                                                James P. O’Hara
                                                U.S. Magistrate Judge


 WE SO MOVE                                            WE SO MOVE
and agree to abide by the                              and agree to abide by the
 terms of this Order                                   terms of this Order

/s/ Brent N. Coverdale                                /s/ Steve Thornberry
Brent N. Coverdale                                    Steve Thornberry
Counsel for Defendant                                 Counsel for Plaintiff

 Dated: October 30, 2019                               Dated: October 30, 2019
                                                 10
                                        ATTACHMENT A


                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

                      in the case captioned,                                                   , and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the District of Kansas

in matters relating to this Protective Order and understands that the terms of the Protective Order

obligate him/her to use materials designated as Confidential Information in accordance with the

order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm, or concern, except in accordance with the

provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:

Job Title:

Employer:

Business Address:




Date:
                                       Signature
